 

a os, Motion to allow Plaintiffs access to Pacer CM/ECF
nL 2020-Oct-29

Set fii?
we a

Case 3:20-cv-05484-TKW-MJF Document 16 Filed 11/02/20

|
Page 1of5

UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF FLORIDA

PENSACOLA DIVISION

KENT E. HOVIND, an individual*,

PAUL JOHN HANSEN, as trustee for
Creation Science Evangelism (CSE),
a non-statutory trust,

Plaintiffs, Case No. 3:20CV5484 TK W/MJF

VS.

UNITED STATES OF AMERICA, (USA) an entity,
MARGARET CATHARINE RODGERS, an individual,

THE ESTATE OF JOHN DAVID ROY ATCHISON, an individual,

MICHELLE HELDMYER, an individual,
SCOTT SCHNEIDER, an individual,
ALAN STUART RICHEY, an individual,

Defendants.

 

|

 

PLAINTIFFS’ MOTION FOR ACCESS TO PACER CM-ECF

Comes now Kent E. Hovind, Paul John Hansen and Creation Science Evangelism

 

Ministry et.al, herein after known as Plaintiff's and request that the Honorable Court

should grant Plaintiff's access to their cases via the Pacer CM/ECF, and for the following

good and sufficient reasons would show the Honorable Court that the seorementioned

should be granted:

1.
Facts

The aforementioned Plaintiff's are parties to the above style and

Page 1 of 4

| numbered case.

 
|
Case 3:20-cv-05484-TKW-MJF Document 16 Filed 11/02/20 , Page 2 of 5

2.

Prayer
Wherefore; Premises considered Plaintiff's pray that the Honorable Court would

grant and so order Pacer CM/ECF access for Plaintiffs.

RESPECTFULLY SUBMITTED:

 

 

KENT E HOVIND

488 Pearl Lane

Repton Alabama 36475

* Telephone (251) 362-4635

and

foul Johm Hamasr

 

PAUL JOHN HANSEN,
as Trustee of CSE

P.O. Box 314,
Repton, Alabama 36475*
Telephone (251) 362-8231

CERTIFICATE OF SERVICE

I hereby certify that on this 29th day of October, 2020, the above and foregoing
was forwarded either by certified mail, return receipt requested, to the e-mail address of
record, fax transmission or hand delivery to Defendants, and to any other counsel of
record by regular mail.

Motion to allow Plaintiffs access to Pacer CM/ECF
2020-Oct-29
Page 2 of 4

 
|
Case 3:20-cv-05484-TKW-MJF Document 16 Filed 11/02/20 . Page 3 of 5

MARGARET CATHARINE RODGERS, an individual,
US COURTHOUSE

1 N PALAFOX ST

PENSACOLA FL 32502-5665

MICHELLE HELDMYER, an individual,
2409 Vance Ter Port

Charlotte, FL 33981-1040,

Office: 970-201-0995,
htreadwater@yahoo.com

Bar Association Number: 616214

 

SCOTT M. SCHNEIDER, an individual,

Scott M. Schneider

Account Supervisory Special Agent,

U.S. Treasury IRS Criminal Investigation Main office
7180 N 9th Ave,

Pensacola, FL 32504 (850) 475-7360

ALAN STUART RICHEY, an individual,

ALAN S RICHEY,

331 SENTINEL FIRS RD,

PORT HADLOCK, WA 98339-9763,

[Washington State Bar Association ID Number: 30578]
Telephone: (360) 437-4005

 

UNITED STATES OF AMERICA, (USA) an entity,
Pensacola Division

21 East Garden Street

Suite 400

Pensacola, FL 32502

(850) 444-4000

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Motion to allow Plaintiffs access to Pacer CM/ECF
2020-Oct-29
Page 3 of 4

 
|

Case 3:20-cv-05484-TKW-MJF Document 16 Filed 11/02/20 Page 4of5

Motion to allow Plaintiffs access to Pacer CM/ECF

2020-Oct-29
Page 4 of 4

[oul John Hamasn

PAUL JOHN HANSEN,
as Trustee of CSE

P.O. Box 314,

Repton, Alabama 36475*
Telephone (251) 362-8231

 

 
ge 5of5

Pa

es i mnencpinat™

NJ. H

fox’ 3/4,
Ad, 26475

aD

Case 4:20-cv-05484-TKW-MJF Document 16

    

      

[at MA

vi ce

7018 3090 0001 3224 OSe4

   

r
s pre couR!
a yrs LORE DA, &
job mh PALAFE ons
pensar" %
2

aebr2-4eas00 To
